Citation Nr: 0514599	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1982 to May 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The claim is now under the jurisdiction of the 
Atlanta, Georgia, RO.

In October 2003, the Board remanded this case to the RO for 
further development.  The issues on appeal at that time 
included entitlement to service connection for a 
gastrointestinal disorder and whether new and material 
evidence had been submitted to reopen a claim of service 
connection for tinea pedis.  A September 2004 rating decision 
granted service connection for tinea pedis and a 
gastrointestinal disorder.  Thus, the only issue remaining on 
appeal is as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the service medical records reveals that medical 
records from December 1982 to mid-1986 are missing.  If 
available, these records should be obtained and associated 
with the claims folder.  

The service medical records in the claims folder indicate 
that the veteran was seen by service department mental health 
services on several occasions.  Her diagnoses included 
adjustment disorder mixed emotional features manifested by 
excessive symptoms, stress reaction, adjustment disorder, 
adjustment disorder with mixed emotional features, rule out 
dysthymic disorder, and rule out adjustment disorder with 
decreased mood.

Post-service medical records indicate that the veteran has 
been receiving mental health treatment since 1998.  An April 
2004 gastrointestinal examination noted that the examiner had 
looked at the veteran's service records and that she had 
similar symptoms at least from 1986 onward.  The report of an 
April 2004 VA psychiatric examination indicates a diagnosis 
of dysthymia.  Report of the examination indicates that the 
veteran reported being depressed since childhood, but that 
she never sought any help until service.  She seemed to be 
having chronic low-grade depression, and met the criteria for 
dysthymic disorder, with some anxiety symptoms.  The examiner 
commented that the claimant had been having this chronic 
depression since childhood but she did not receive any 
treatment until she was in the service.  It was unlikely that 
this was related to her adjustment disorder, with mixed 
emotional features of anxiety noted during service.  

If early service medical records confirm treatment of a 
psychiatric disorder prior to service, this would raise the 
question of whether there was aggravation of the pre-existing 
disorder.    

In addition, it is noted that the September 2004 supplemental 
statement of the case (SSOC) and a December 2004 letter to 
the veteran were returned as undeliverable.  The address 
listed on these documents is different from the address used 
to send the September 2004 rating decision.  The record does 
not indicate that the September 2004 rating decision was 
returned as undeliverable, and appears to be the correct 
address.  The RO should resend the September 2004 SSOC to the 
veteran's correct address.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should attempt to secure the 
veteran's service medical records from 
the commencement of her active service in 
1982 until mid-1986.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims files must be provided to the 
examiners for review.  The examiner is to 
thoroughly review all the evidence of 
record and indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed psychiatric disorder 
was incurred in service.  With regard to 
any disorder which is determined to have 
pre-existed service, the examiner should 
indicate whether the disorder was 
aggravated in service.  That is, the 
examiner should state whether the pre-
existing disorder underwent an increase 
in disability during service, and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.

2.  The veteran must be notified that it 
is her responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant should also 
be provided with the September 2004 SSOC.  
The appellant and her representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




